     Case 7:16-cv-08191-PMH-AEK Document 134 Filed 12/23/20 Page 1 of 4




                                  Cooper & Kirk
                                                Lawyers
                                  A Professional Limited Liability Company

Charles J. Cooper                1523 New Hampshire Avenue, N.W.                             (202) 220-9600
(202) 220-9660                        Washington, D.C. 20036                              Fax (202) 220-9601
ccooper@cooperkirk.com

                                        December 14, 2020
                                                           Application denied. As explained in the November 30,
Via CM-ECF                                                 2020 Memorandum Opinion and Order (Doc. 131), the
                                                           specific meaning of "unwarranted harassment" is a
The Honorable Philip M. Halpern                            question for the New York State courts to resolve.
United States District Judge                               The Clerk of the Court is respectfully directed to
Southern District of New York                              terminate the motion sequence pending at Doc. 132.
500 Pearl Street, Room 1950
New York, New York 10007                                   SO ORDERED.

       Re:                                        _______________________
               John Doe No. 1 et al. v. Putnam County  et al.
               No. 16-cv-8191-KMK (S.D.N.Y.)      Philip M. Halpern
                                                           United States District Judge

Dear Judge Halpern:                                        Dated: New York, New York
                                                                  December 23, 2020
       In accordance with Rule 2(C) of the Court’s Individual Rules of Practice, I write on

behalf of Plaintiff John Doe No. 2 to request a pre-motion conference in anticipation of the filing

of a Motion for Entry of Consent Judgment and Permanent Injunction. The purpose of Plaintiff’s

anticipated motion is to resolve this litigation promptly and amicably by agreeing to entry of a

consent declaratory judgment adopting the State of New York’s (“NYAG”) interpretation of the

term “unwarranted harassment” under New York Penal Law § 400.00(5)(b)(iii) as “baseless

behavior that annoys or upsets” the applicant for a handgun permit. A corresponding revision of

the State’s standard application form for a handgun permit would allow Plaintiff, and New York

citizens like him, to lawfully qualify for and seek an exception to mandatory public disclosure

under New York Penal Law § 400.00(5)(a) of their names and addresses as handgun permit

holders.




                                                     1
      Case 7:16-cv-08191-PMH-AEK Document 134 Filed 12/23/20 Page 2 of 4




       The Court’s November 30 decision abstaining under R.R. Comm’n of Texas v. Pullman

Co., 312 U.S. 496 (1941), from resolving the parties’ cross-motions for summary judgment

recounts the factual background and statutory provisions at play in this case, see Memorandum

Opinion and Order, Nov. 30, 2020 (Doc. 131), so a brief summary here will suffice. New York

Penal Law § 400.00(5)(a) provides that “the name and address of any person to whom an

application for any license has been granted shall be a public record.” The statute provides an

opportunity to request an exception to the public disclosure requirement at the time of

application or “after a license or recertification has been granted.” Id. §§ 400.00(5)(b)-(c), (e)(ii).

Six of the seven statutorily prescribed exceptions require the applicant to represent that the

applicant’s “life or safety may be endangered by disclosure” of the applicant’s name and address

to the public. See id., §§ 400.00(5)(b)(i)-(ii). The seventh exception, however, provides that the

applicant may request an exception if “the applicant has reason to believe he or she may be

subject to unwarranted harassment upon disclosure of such information.” Id. 400.00(5)(b)(iii).

Those seeking an exception are warned on the application that, “upon discovery that an applicant

knowingly provided false information, such applicant may be subject to penalties,” including

confinement of up to a year in jail. Id. § 400.00(5)(b) (citing § 175.30 (providing that furnishing

false information to a public official in writing is a crime punishable by up to a year in jail)).

       As the Court recognized in its September 29, 2018 Opinion & Order, New York’s public

disclosure regime places a substantial burden on the exercise of Second Amendment rights. Doc.

73 at 28. Plaintiff has refrained from exercising his Second Amendment right to seek a permit to

possess a handgun for self-defense because he justifiably fears that public disclosure of his name

and address as a handgun permit holder would subject him and his family to unwanted public

attention, ostracization, and stigmatization from those in the community who are hostile to guns



                                                   2
      Case 7:16-cv-08191-PMH-AEK Document 134 Filed 12/23/20 Page 3 of 4




and gun ownership. Plaintiff believes he is unable to claim that he qualifies for an exception to

public disclosure, including the “unwarranted harassment” exception, and thus to protect his

name and address from becoming a public record, without unlawfully providing false

information on his firearm license application.

       The NYAG, however, interprets the “unwarranted harassment” exception broadly, as

“baseless behavior that annoys or upsets someone.” Doc. 131 at 13 (quoting AG Br. at 15). The

NYAG maintains, as this Court noted in its November 30 opinion, that “the socially stigmatizing

passive conduct that Plaintiff claims to fear -- that he would be ostracized, that his wife would be

shut out of her garden club, and that people in the community would look at [Plaintiff] and his

family negatively -- is precisely the type of conduct encompassed within the ‘catchall’ provision

created by the ‘unwarranted harassment’ exception.” Doc.131 at 7.

       This Court has now concluded that the “unwarranted harassment” exception “is

susceptible to an interpretation that would avoid the federal constitutional issue. The definition of

‘unwarranted harassment’ could be interpreted to encompass the ‘annoying or upsetting’

behavior or social stigma (i.e., shunning) that Plaintiff fears. Should the statute be interpreted in

that manner, plaintiff would no longer have any constitutional claim because . . . he would not

have an injury and would not have standing to maintain this action.” Id., at 14.

       Although Plaintiff has argued throughout this case that the NYAG’s interpretation of the

“unwarranted harassment” exception is not tenable, Plaintiff has consistently acknowledged, as

this Court stated in its November 30 opinion, that “if the NYSOAG is correct and ‘if the court

were to interpret the statutory term ‘harassment’ in section 400.00(5)(b)(iii) broadly enough to

encompass the social stigma -- the shunning -- that [Plaintiff ] fears, then [the] constitutional

challenge would indeed go away.” Id., at 7 (quoting Pl. Reply Br. At 5). Plaintiff has no interest



                                                  3
       Case 7:16-cv-08191-PMH-AEK Document 134 Filed 12/23/20 Page 4 of 4




in prolonging this litigation by further contesting the NYAG’s interpretation of state law and is

therefore willing to agree to resolve this case through a consent order adopting that

interpretation, along with a conforming revision to the State’s handgun permit application form. 1

Plaintiff’s anticipated motion will thus seek a resolution that will serve all parties: The

“unwanted harassment” exception will be defined in a binding judicial order exactly as New

York interprets it, and Plaintiff will be able to lawfully qualify for and seek such an exception to

public disclosure of his name and address as a handgun permit holder.




                                                      Respectfully submitted,

                                                      s/ Charles J. Cooper
                                                      Charles J. Cooper
                                                      Counsel for Plaintiffs

cc: All Counsel of Record




1
 Plaintiff respectfully reserves all rights to continue to maintain that the NYAG’s interpretation of the “unwarranted
harassment” exception is not tenable should Plaintiff’s effort to resolve this case through the anticipated motion not
succeed.

                                                          4
